                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

  BRIAN MILLET                                              CIVIL ACTION


  VERSUS                                                    NO: 18-7539


  NANCY A. BERRYHILL, ACTING                                SECTION: "A" (2)
  COMMISSIONER OF SOCIAL
  SECURITY ADMINISTRATION


                                        ORDER

      The Court, after reviewing the 40 page thorough and excellent Report and

Recommendation of United States Judge Joseph Wilkinson, appreciates the high level of

attention to detail. As explained in Judge Wilkinson’s Report and Recommendation, at

the May 9, 2017 hearing, the Administrative Law Judge did not examine specific records

that Millet claims he submitted. (Rec. Doc. 20, p. 11, Magistrate Judge’s Report and

Recommendations). These records include: (1) test results from Performance Medical,

Inc., (2) results from a nerve conduction test that was performed by Dr. Todd at Advanced

Pain Management, and (3) records from Ostrick and Moncada Vision Care which detail

Millet’s glaucoma and cataracts. Id. Thus, for the record to be complete, the Court

remands this matter to the Commissioner. On remand, the Administrative Law Judge shall

reconsider this matter after reviewing the above mentioned documents.

      Accordingly;

      IT IS ORDERED that this matter be REMANDED to the Commissioner as detailed

above.

                                         _______________________________
      November 20, 2019                         JAY C. ZAINEY
                                        UNITED STATES DISTRICT JUDGE
